LUHRING, Justice.
The plaintiff proceeds under Section 4915, Revised Statutes Tit. 35, § 63, U.S. C.A., to compel the issuance of a patent.
Originally twenty claims were in issue but plaintiff dismisses claims numbered 3, 15, 17, 22, 23, 24, 25, 26, 27 and 30. The claims in issue are numbered 6, 16, 34, 35, 39, 44, 46, 47, 50 and 54.
The application is for the reissuance of Letters Patent, number 1,954,543, for Improvement in Refrigerating Plant and Process. Thirty claims were allowed by the Patent Office and the subject matter of claim 43 was considered to be allowable.
The subject matter in issue relates to a refrigerating system having a compressor, two' condensers and an evaporator. Plaintiff connects his compressor, condensers and evaporator in series in a closed circuit and uses the evaporator to cool brine which is pumped to a cooling room to do useful work. The brine so cooled is also used in the second of the two condensers where it acts to condense or cool the liquid refrigerant Hewing in plaintiff’s' closed refrigerating- circuit. -
The claims in issue were rejected as unpatentable in view of the prior art as exemplified by the British patent to Dickson July 24, 1917, numbered 118,866.
The patent to Dickson discloses a compressor A, condenser B, second condenser C, and evaporator F, all connected in a closed circuit. The evaporator F cools brine which is pumped to an external circuit to do useful work by pump G. The brine is also used to cool or condense the refrigerating liquid.
The court finds for the ■ defendant that the claims in issue are not patentable over Dickson and concludes that each of them was properly rejected and denied.
Counsel will prepare and submit formal findings of fact and conclusions of law accordingly, together with decree dismissing the bill of complaint.